COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Hercules Offshore, Inc. and The Hercules Offshore Drilling Company,
                         LLC v. Excell Crane & Hydraulics, Inc.

Appellate case number:   01-13-00817-CV

Trial court case number: 2009-49993

Trial court:             133rd District Court of Harris County

        Appellee Excell Crane & Hydraulics, Inc. has filed an Opposed Motion for Leave to
Supplement Appellee Brief. Appellants Hercules Offshore, Inc. and The Hercules Offshore
Drilling Company, LLC have filed a response. We GRANT the motion for leave to file the
supplemental brief.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: October 7, 2014